     Case 3:19-cv-00734-APG-WGC Document 3 Filed 07/22/20 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9         CRYSTAL M SASHINGER,                             Case No. 3:19-cv-00734-APG-WGC

10                                        Plaintiff,               ORDER
               v.
11
          RENOWN MEDICAL STAFF, et al.,
12
                                     Defendants.
13

14

15
     I.       DISCUSSION
16
              According to the inmate database for the Nevada Department of Corrections,
17
     Plaintiff is no longer incarcerated at Casa Grande Transitional Housing.          However,
18
     Plaintiff has not filed an updated address notification with the Court informing the Court
19
     of his current address. The Court notes that pursuant to Nevada Local Rule of Practice
20
     IA 3-1, a “pro se party must immediately file with the court written notification of any
21
     change of mailing address, email address, telephone number, or facsimile number. The
22
     notification must include proof of service on each opposing party or the party’s attorney.
23
     Failure to comply with this rule may result in the dismissal of the action, entry of default
24
     judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1.
25
     This Court grants Plaintiff thirty (30) days from the date of entry of this order to file his
26
     updated address with this Court. If Plaintiff does not update the Court with his current
27

28
                                                       1
     Case 3:19-cv-00734-APG-WGC Document 3 Filed 07/22/20 Page 2 of 2



1
     address within thirty (30) days from the date of entry of this order, the Court will dismiss
2
     this action without prejudice.
3
     II.    CONCLUSION
4
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
5
     with the Court within thirty (30) days from the date of this order.
6
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
7
     shall dismiss this case without prejudice.
8
            DATED: July 22, 2020.
9

10                                                UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
